Citation Nr: 9900039	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  95-24 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision from the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  A notice of disagreement was received 
in June 1995.  A statement of the case was issued in June 
1995.  A substantive appeal was received in July 1995.  In 
April 1997, this matter was remanded by the Board to the RO 
for further development.  


REMAND

This case was before the Board in April 1997 when it was 
remanded for additional development, including the 
accomplishment of VA psychiatric and general medical 
examinations in order to determine the extent and nature of 
the veteran's disabilities. The evidence of record indicates 
that the RO scheduled the veteran to undergo the VA 
examinations referenced in the Board's remand in November 
1997, but the veteran failed to report.  The requests had 
apparently been sent to his latest known address of record 
and had not been returned as undeliverable.  

In a Supplemental Statement of the Case mailed in October 
1998, the RO notified the veteran of its reasons for 
continuing its denial of his claim for nonservice connected 
pension benefits and informed the him of his failure to 
report for the scheduled VA examinations.  However, the 
veteran has not offered any explanation for his failure to 
report for a VA examination, nor has he expressed a 
willingness to report for an examination.  

Pursuant to 38 C.F.R. § 3.655 (1998), when entitlement to 
nonservice connected pension benefits cannot be established 
without a current VA examination or re-examination and a 
claimant, without good cause, fails to report for such 
examination scheduled in conjunction with his claim for an 
increased rating, the claim shall be denied.

In the present case, it does not appear that the RO has 
considered the veterans claim in light of 38 C.F.R. § 3.655 
(1998).  The veterans representative has pointed this out 
and the Board agrees that prior to its making a decision on 
the issue of entitlement to nonservice connected pension 
benefits, the RO must review the claim in light of 38 C.F.R. 
§ 3.655 (1998).  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Prior to such review, the RO should re-schedule the 
veteran for the examinations noted above, and inform him of 
the possible consequences under 38 C.F.R. § 3.655 (1998) is 
he fails to report for these examinations.  

Accordingly, the case is hereby REMANDED back to the RO for 
the following action:

1.  The RO again schedule the veteran for 
VA psychiatric and general medical 
examinations to determine the current 
nature and extent of his conditions, if 
any.  The veteran should be notified of 
these examinations and informed that 
failing to report for them will result in 
a denial of his claim pursuant to 
38 C.F.R. § 3.655 (1998).  He should be 
notified of his obligation to show good 
cause for failing to report for any 
examinations scheduled, if such becomes 
necessary.  

2.  If such examinations are ultimately 
conducted, it is requested that all 
special studies and tests should be 
undertaken if found to be medically 
necessary.  The claims folder should be 
made available to the examiners prior to 
the examinations, and the examiners 
should express a medical opinion 
regarding whether the veteran could work 
with his disabilities other than 
substance abuse.

3.  If these examinations are ultimately 
not accomplished, the RO should make a 
determination for the record as to 
whether the veterans claim for 
nonservice connected pension benefits 
should be denied under the provisions of 
38 C.F.R. § 3.655 (1998).  If that 
decision is adverse to the veteran, he 
and his representative should be provided 
with a supplemental statement of the case 
and be given the appropriate time to 
respond.  

4.  If these examinations are 
accomplished, the RO should again review 
the evidence and consider whether the 
veteran is totally disabled under 
38 U.S.C.A. § 1502(a) (West 1991); 
38 C.F.R. § 4.15 (1998), and all other 
applicable laws and regulations.  If this 
decision is adverse to the veteran, he 
and his representative should be provided 
with a supplemental statement of the case 
and be given the appropriate time to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant unless he receives 
further notice.  




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
